IN an action on Jail Bond, by Sheriff against the debtor, dev fendant pleaded that creditor agreed and consented to his leaving the liberties, and introduced a writing to prove the issue, of the following tenor: “This may certify, I have agreed with Benjamin Fenno, that if he goes home and breaks his Jai 1 bond in favor of me, signed by himself and Jacob Dimick, that if I shall sue said bond, the execution shall not be charged against said Dimick, but only against said Fenno, as witness my hand.
URIAH HAYES.”
It was held, this was proper testimony, and would discharge the bond, not only against the bail, but against the principal debtor: That a discharge by the party, to' one obligor, was a discharge to all.